DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.

Previous Rejections
Applicants' arguments, filed 14 November 2022 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US Patent Application Publication 2015/0283041).
Benn et al. discloses compositions useful for relaxing or straightening hair which comprise a starch and an acrylic polymer (abstract).  Examples disclosed in table 1 are aqueous, and have 3.05 or 10 wt% corn starch and 1.00 wt% of an acrylates crosspolymer (which reads upon the acrylates copolymer instantly recited).  The ratios in the examples are thus 1:3.05 or 1:10, which does not read upon the ratio in the instant claims. However, the amount of the two ingredients can be more broadly within the ranges of 1 to 12 wt% for the starch and from 0.5 to 5 wt% for the acrylic polymer (claim 1), and these ranges provide for an overlapping range of ratios with the ratio instantly recited. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
	Instant claim 1 also recites three properties for the composition (have a Young’s modulus above 150 MPa; an elongation at break of from about 15% to about 300%; and a moisture uptake of less than 10%). Benn et al. is silent as to these features. However, the mixture of polymers disclosed by Benn et al. would provide for such properties. The instant specification states that the non-polyurethane polymers provide for such performance and properties (paragraphs [25-29]), and the ratio is what is important. And as shown in the specification, (example 1) the ratio as claimed and as present in the examples of Benn et al. meet these requirements.  No other features are stated as needed beyond the ratio of these polymers in the examples, and thus as Benn et al. has the same ingredients in the ratios taught, the compositions disclosed by Benn et al. would have the same properties.
Instant claim 1 recites that the composition “consists essentially of” the recited ingredients. The instant specification does not provide a clear indication what the basic and novel characteristics actually are for the claimed invention, and as such the transitional phrase “consisting essentially of” will be construed as equivalent in meaning to the term "comprising.”  See MPEP 2111.03(III) & PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998).

Response to Arguments
The Applicant argues that the rejection over Benn et al. is not proper. The Applicant states that Benn et al. is directed to compositions which require eight different ingredients, and only two of these overlap the pending claims. And the Applicant argues that the additional six ingredients are excluded from the scope of the claim in view of the “consisting essentially of” language. The Applicant states that these ingredients would affect the basic and novel characteristics of the invention. For example, the straightening or relaxing alkaline material taught by Benn would be expected to change the characteristics of the invention.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The specification does not provide a clear indication what the basic and novel characteristics actually are for the claimed invention, and as such the transitional phrase “consisting essentially of” will be construed as equivalent in meaning to the term "comprising.”  See MPEP 2111.03(III) & PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998).
Applicant contends that additional materials in Benn et al. are excluded by the recitation of “consisting essentially of,” but has not met the bur-den of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2111.03(III). While additional characteristics may be imparted to the composition, the basic and novel characteristics of the invention have not been shown to be changed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699